Opinion by Treat, C. J.: There is a fatal objection to the scire facias. The recognizance was conditioned for the appearance of William H. Graves. An indictment was presented against Harrison Graves, and a forfeiture of the recognizance entered for his non-appearance. This does not show any breach of the obligation. If the facts of the case warranted it, there should have been an averment in the scire facias that Harrison Graves was the same person who entered into the recognizance by the name of William H. Graves. As the scire facias shows no cause of action, the judgment must be reversed; but another scire facias, containing proper averments, may be prosecuted. Judgment reversed.